FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is a Final Office Action for Reissue Application 16/505,276 (“‘276”) for U.S. Patent No. 9,824,549 (“‘549”) in response to Applicant’s Remarks and claim amendments filed April 23, 2021.
Claims 1-22 are original.  Claims 1, 2, 4, 8, 12, 14, 15, 19-21, 23, and 28 have been amended.  Claims 29-48 have been cancelled.  Claims 49-80 are newly added.  Claims 1-28 and 49-80 are pending.

Related Reissue and Copending Proceedings
	Examiner notes related reissue application 16/691,126 filed November 21, 2019.  Examiner also notes 1:20cv3692, Johnson Controls Technology Company Et Al V. Price Industries Inc. Et Al, currently pending.

Reason for Reissue
	The error upon which '549 is based is “by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, the Reissue Declaration by the Assignee filed July 8, 2019 (“Reissue Dec”), says, 
“The at least one error is that Applicant claimed less than it had a right to claim. Applicant seeks to obtain a broadening of claims 1, 12, and 20.



Claim 12 is directed to another apparatus for providing side-viewable illumination of a wall-mounted plate to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor. New claim 28 broadens claim 12 by removing several of the limitations of the face plate and rear plate.

Claim 20 is directed to a method of visual alert in response to an environmental condition or change in condition to allow a wider off-axis viewing angle to changes in a condition being monitored. New claims 39-48 broaden claim 20 by removing the step of providing the apparatus and by extending the method to cover various features of the apparatus.”
 
Response to Amendment
	While Examiner indicated in the interview on April 14, 2021 that the claim amendments would likely result in an allowance since the claim amendments were adding dependent claims to claims previously indicated as allowable, Examiner had not yet seen the prior art identified in the IDS submitted on April 14, 2021.  The IDS 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figs. 10 and 11 as described in the specification at 7:34-52.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reference item 22 (front face) mentioned in col. 2, line 62;
Reference item 80 (display device) mentioned in col. 2, line 63;
Reference item 32 (fastener) mentioned in col. 3, line 1;
Reference item 52 (fastener) mentioned in col. 3, line 22;
Reference item 63 (front surface) mentioned in col. 3, line 27;
Reference item 65 (which is interchanged with reference item 64) (controller) mentioned in col. 3, line 28;
Reference item 80 (display device) mentioned in col. 3, line 58;
Reference item 90 (sensor) mentioned in col. 4, line 17
Reference item 112 (which is interchanged with the PC board and front surface of the bezel) (recessed area) mentioned in col. 6, line 9;
Reference item 192 (controller) mentioned in col. 6, line 20;
Reference item 194 (sensor) mentioned in col. 6, line 20;
Reference item 300 (apparatus) in Fig. 9 in col. 6, line 63;
Reference item 334 (display device) in col. 7, line 2.  
Applicant is asked to review the specification for additional reference items missing or mislabeled in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23, 59, 76 and 79 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pub. 2005/0012633 to Yoon (“Yoon”).

As per claim 23, Yoon discloses an apparatus for providing side-viewable illumination to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor, the apparatus comprising:
a)    a face plate ((¶¶13, 23, 25, 33, “In this embodiment, cover plate 10 mounts and encases either one or an array of switch buttons 11 that are operationally exposed 
b)    a back plate (item 25 in Fig. 7);
c)    sides between the face plate and the back plate configured to allow light to pass through (¶24, “An illumination lamp 12 is mounted inside of switch cover 10, and a transparent window 13 is formed through side wall 9 on the same side of cover 10 where illumination lamp 12 is installed, in order to transmit light from illumination lamp 12.”  ¶25, “Meanwhile, the second embodiment of switch cover 10 illustrated by FIG. 6 has two illumination lamps 12, with one lamp 12 positioned at the upper inside of switch cover 10 and the other lamp 12 positioned at the lower inside of switch cover 10, and with two correspondingly positioned transparent windows 13 enabling passage of light from lamps 12 to outside environment. One window 13 is located at the upper surface of side wall 9 of switch cover 10 and the other window 13 is located at the lower surface of side wall 9 of switch cover 10. The positions and the number of illumination lamps 12 and transparent window 13 can be modified or re-located to a different location within the practice of the principles of the present invention.”  item 13 in Figs. 6 and 7);
d)    a controller (¶26, “Control unit 52 generates an emergency alarm when charging is complete and when a sensing signal from either sensing unit 48, 50, is received, and also applies a control signal to alarm/illumination operating unit 54 that turns on illumination lamp 12 in response to the control signal from controller 52 by using power supplied from supplementary power source unit 16.”  item 52 in Fig. 4);

f)    at least one sensor in communication with the controller such that the controller can actuate or change a condition of the at least one light-emitting device in response to sensor information received by the controller (¶30, “On the other hand, during emergency situations, such as fire or earthquakes, emergency sensing unit 50 outputs an emergency signal to control unit 52.” item 50 in Fig. 4); and


As per claim 59, Yoon discloses the apparatus of claim 23, further comprising a circuit board having a notch (¶23).

As per claim 76, Yoon discloses the apparatus of claim 23, wherein the face plate comprises a rectangular opening for receiving a display (30 (aperture) in Figs. 1, 2, 6 and 7).

As per claim 79, Yoon discloses the apparatus of claim 23, wherein the apparatus is configured to provide an alert to a change in a condition of an isolation room (¶30, “On the other hand, during emergency situations, such as fire or earthquakes, emergency sensing unit 50 outputs an emergency signal to control unit 52.” item 50 in Fig. 4).  The apparatus of Yoon can be placed in any room.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-9 and 80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2005/0012633 to Yoon (“Yoon”).

As per claim 1, Yoon discloses an apparatus for providing side-viewable illumination of a wall-mounted plate to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor, the apparatus comprising:
a)    a face plate having a face, sides and an opening (¶13, 23, 25, 33, “In this embodiment, cover plate 10 mounts and encases either one or an array of switch buttons 11 that are operationally exposed through an aperture 30 in the front surface 30 of cover plate 10, and mounts lamp 12 in proximity to adjacent translucent window 13 formed in a lower side wall 33 of cover plate 10... Switch cover 10 is fitted on its reverse side 25…”  items 10 (face), 13 (sides) and 30 (aperture) in Figs. 1, 2, 6 and 7);
b)    a back plate having a front face, rear face and sides (item 25 in Fig. 7);
c)    a controller (¶26, “Control unit 52 generates an emergency alarm when charging is complete and when a sensing signal from either sensing unit 48, 50, is received, and also applies a control signal to alarm/illumination operating unit 54 that 
d)    at least one light-emitting device associated with the rear face of the back plate and positioned such that light emitted by the light-emitting device at least partially passes through the sides (¶25, “Meanwhile, the second embodiment of switch cover 10 illustrated by FIG. 6 has two illumination lamps 12, with one lamp 12 positioned at the upper inside of switch cover 10 and the other lamp 12 positioned at the lower inside of switch cover 10, and with two correspondingly positioned transparent windows 13 enabling passage of light from lamps 12 to outside environment. One window 13 is located at the upper surface of side wall 9 of switch cover 10 and the other window 13 is located at the lower surface of side wall 9 of switch cover 10. The positions and the number of illumination lamps 12 and transparent window 13 can be modified or re-located to a different location within the practice of the principles of the present invention.”  ¶28, “Therefore, the user is able to easily locate switch cover 10 and the array of switch buttons 11, and is then able to easily turn on the indoor lights. In other words, the soft glow from the underside of switch cover 10 enables the user to see things within the indoor area without the necessity of turning on other indoor lights, and thus, can be used as a replacement for bed lights or night table lamps, or in lieu of other supplemental lights.”  item 12 in Figs. 1-7);
e)    at least one sensor in communication with the controller such that the controller can actuate or change a condition of at least one light-emitting device in response to sensor information received by the controller (¶30, “On the other hand, 
wherein the sides allow a wider off-axis viewing angle to see a change in the at least one light-emitting device in response to the sensor information (¶28, “Therefore, the user is able to easily locate switch cover 10 and the array of switch buttons 11, and is then able to easily turn on the indoor lights. In other words, the soft glow from the underside of switch cover 10 enables the user to see things within the indoor area without the necessity of turning on other indoor lights, and thus, can be used as a replacement for bed lights or night table lamps, or in lieu of other supplemental lights.”).
While Yoon discloses a face plate having sides that have at least a portion thereof being transparent or translucent as shown above, Yoon does not expressly disclose that the back plate has sides having at least a portion thereof being transparent or translucent.  
However, at the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to have the transparent/translucent sides be part of the back plate instead of the front plate because doing so is a design choice that allows for the rearrangement of parts that does not affect the operation of the apparatus.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).


As per claim 8, Yoon discloses the apparatus of claim 1, wherein the controller is adapted to control at least one of an actuation, brightness, color, sequence or pattern of the light emitted from each of the at least one light-emitting device ((¶26, “Control unit 52 generates an emergency alarm when charging is complete and when a sensing signal from either sensing unit 48, 50, is received, and also applies a control signal to alarm/illumination operating unit 54 that turns on illumination lamp 12 in response to the control signal from controller 52 by using power supplied from supplementary power source unit 16.”).

As per claim 9, Yoon discloses the apparatus of claim 1, wherein the controller further includes timer circuitry so as to dim, brighten or turn on or off the at least one light-emitting device according to at least one preset time interval (¶34, “the alarm/illumination operating unit 54 ensures that illumination lamp 12 automatically provides lighting during power failures”).

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).


2-3, 5, 6, 10, 11, 24, 25, 27, 49-52, 56-58 and 61-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2005/0012633 to Yoon (“Yoon”) and U.S. Pat. No, 8,275,918 to Bourbeau et al. (“Bourbeau”).

As per claim 2, Yoon does not expressly disclose the apparatus of claim 1, further comprising an electrical screen in electrical communication with the controller and adapted to at least be partially received within the opening of the face plate.  Bourbeau discloses an electrical screen (item 50) adapted to be partially received with the opening of a face plate (45) (2:48-62, “Attached by hinge 40 along a top portion of housing 10 is a display module 45 that supports an active electronic display 50... The term "display module" is used herein to refer to the mechanical support structure to which the "display" is mounted. Display 50 can attach to display module 45 by screws, spring clips or other such fasteners 55 such that display 50 can be replaced in the field by simply removing fasteners 55 and unplugging a flex cable, for example.”  Fig 2).
Yoon and Bourbeau are analogous to the claimed invention as each are related to apparatuses for providing a visual notification in response to a change in an environmental condition.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to include an electrical screen as taught by Bourbeau as doing so would enhance the user-friendliness of the system by providing users with a visual display with which to see notifications in addition to a light notification.


At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to include wireless communication since there are a finite number of ways electrical components can communicate (i.e., wired or wirelessly) and a person could have pursued the known ways with a reasonable expectation of success and without undue experimentation.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)

As per claim 5, Yoon does not expressly disclose the apparatus of claim 1, further comprising a plurality of fasteners, each fastener adapted to join the face plate to the back plate.  Bourbeau discloses this in 2:59-62, “Display 50 can attach to display module 45 by screws, spring clips or other such fasteners 55 such that display 50 can be replaced in the field by simply removing fasteners 55 and unplugging a flex cable, for example.”
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to include fasteners to join the face plate with the back 

As per claim 6, Yoon does not expressly disclose the apparatus of claim 1, further comprising a user interface associated with the controller. Bourbeau discloses this in 2:50-57, “The term "display" is used herein to refer to an active electrical component that responds to an electronic signal and provides a visual or other humanly perceptible output, and it may include printed circuit board elements, thin film transistors (TFT), a liquid crystal display (LCD) or other desired type of input/output that may be interactive and communicate with components 85 either wirelessly or by a flex cable (not shown).” 
Yoon and Bourbeau are analogous to the claimed invention as each are related to apparatuses for providing a visual notification in response to a change in an environmental condition.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to include a user interface as taught by Bourbeau as doing so would enhance the user-friendliness of the system by providing users with a visual, humanly perceptible output with which to see notifications in addition to a light notification.

As per claims 10 and 11, Yoon does not expressly disclose the apparatus of claim 1, further comprising means associated with the controller for providing wireless communication.  Bourbeau discloses this in 2:50-56, “The term "display" is used herein 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to include wireless communication since there are a finite number of ways electrical components can communicate (i.e., wired or wirelessly) and a person could have pursued the known ways with a reasonable expectation of success and without undue experimentation.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)

As per claim 24, Yoon does not expressly disclose the apparatus of claim 23, further comprising an electrical screen in electrical communication with the controller and adapted to at least be partially received within an opening of the face plate.  Bourbeau discloses an electrical screen (item 50) adapted to be partially received with the opening of a face plate (45) (2:48-62, “Attached by hinge 40 along a top portion of housing 10 is a display module 45 that supports an active electronic display 50... The term "display module" is used herein to refer to the mechanical support structure to which the "display" is mounted. Display 50 can attach to display module 45 by screws, spring clips or other such fasteners 55 such that display 50 can be replaced in the field by simply removing fasteners 55 and unplugging a flex cable, for example.”  Fig 2).

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to include an electrical screen as taught by Bourbeau as doing so would enhance the user-friendliness of the system by providing users with a visual display with which to see notifications in addition to a light notification.

As per claim 25, Yoon does not expressly disclose the apparatus of claim 24, wherein the controller further comprises a wireless radio and is configured to wirelessly communicate status information.  Bourbeau discloses this in 2:50-56, “The term "display" is used herein to refer to an active electrical component that responds to an electronic signal and provides a visual or other humanly perceptible output, and it may include printed circuit board elements, thin film transistors (TFT), a liquid crystal display (LCD) or other desired type of input/output that may be interactive and communicate with components 85 either wirelessly.”
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to include wireless communication since there are a finite number of ways electrical components can communicate (i.e., wired or wirelessly) and a person could have pursued the known ways with a reasonable expectation of success and without undue experimentation.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)


At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to include wireless communication since there are a finite number of ways electrical components can communicate (i.e., wired or wirelessly) and a person could have pursued the known ways with a reasonable expectation of success and without undue experimentation.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)

As per claim 49, Yoon discloses the apparatus of claim 23, wherein the apparatus is configured for mounting on a surface (¶23, “FIG. 6 is a vertical cross-sectional view of switch cover 10 as constructed according to a second embodiment of the present invention, showing switch cover 10 mounted across flanges 24 and electrical box 22 that is recessed into the surface of a vertical wall 20 of an architectural structure…”  Fig. 6).


Yoon and Bourbeau are analogous to the claimed invention as each are related to apparatuses for providing a visual notification in response to a change in an environmental condition.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to include an electrical screen as taught by Bourbeau as doing so would enhance the user-friendliness of the system by providing users with a visual display with which to see notifications in addition to a light notification.

As per claim 51, Yoon does not expressly disclose the apparatus of claim 50, wherein the display screen comprises a touch screen.  Bourbeau discloses a touch screen (item 50) (4:32-33, “Since the display 50 may also function as a touch screen input device...”  Fig 2).
Yoon and Bourbeau are analogous to the claimed invention as each are related to apparatuses for providing a visual notification in response to a change in an environmental condition.

Yoon and Bourbeau are analogous to the claimed invention as each are related to apparatuses for providing a visual notification in response to a change in an environmental condition.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to include an electrical screen as taught by Bourbeau as doing so would enhance the user-friendliness of the system by providing users with a visual display with which to see notifications in addition to a light notification.

As per claim 52, Bourbeau discloses the apparatus of claim 50, wherein the display screen is viewable through an opening in the face plate (Figs. 2 and 3).

As per claim 56, Yoon does not expressly disclose the apparatus of claim 50, wherein the display screen is configured to display a pressure condition.  Bourbeau discloses this in 2:40-43, “An embodiment of the invention is illustrated and described herein. FIG. 1 is a front view of an embodiment of housing 10 of a room pressure monitor 20 in a servicing position.”
Yoon and Bourbeau are analogous to the claimed invention as each are related to apparatuses for providing visual notification in response to a change in an environmental condition.


As per claim 57, Yoon does not expressly disclose the apparatus of claim 50, wherein the display screen provides textual information indicative of the sensor information.  Bourbeau discloses displaying humanly perceptible output in 2:50-55, “The term "display" is used herein to refer to an active electrical component that responds to an electronic signal and provides a visual or other humanly perceptible output, and it may include printed circuit board elements, thin film transistors (TFT), a liquid crystal display (LCD) or other desired type of input/output that may be interactive.”  Additionally, it is old and well known in the art to display textual information related to environmental condition monitors.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to include displaying textual information indicative of the sensor information so that the user can read about the emergency notification, thereby enhancing the user-friendliness of the system.

As per claim 58, Bourbeau discloses the apparatus of claim 57, wherein the sensor information comprises a differential pressure (1:42-65, “In order for a pressure 

As per claim 61, Yoon does not expressly disclose the apparatus of claim 59, wherein the back plate comprises a slot located near the notch.  However, it was old and well known in the art to have notches in printed circuit boards and to accommodate for those notches when affixing the printed circuit boards to another structure.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to have its back plate comprise a slot near the notch as doing so would enable the backplate to fit securely onto the wall.

As per claim 62, Yoon does not expressly disclose the apparatus of claim 59, wherein the circuit board comprises a plurality of screw holes each positioned at corners of the circuit board and the face plate comprises a plurality of receptacles corresponding to the plurality of screw holes.  Bourbeau discloses the use of screws and screw holes to secure components together (3:26-44, Fig. 5.). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to include screw holes positioned at corners of the circuit board and to have the face plate comprise a plurality of receptacles corresponding to the plurality of screw holes as such mechanical means and features are old and well known in the art of plates and for securing structures to plates and a person of ordinary skill in the art could have pursued 

As per claim 63, Yoon does not expressly disclose the apparatus of claim 23, wherein the back plate comprises a rim.  However, it is old and well known in the art for a back plate to have a rim.  Additionally, for a back plate to have a rim is a matter of design choice.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to have the back plate comprise a rim as doing so could aid in securing the back plate to the other components.

As per claims 64, 65 and 67-70, Yoon does not expressly disclose the apparatus of claim 23, wherein the back plate comprises a hole for receiving a fastener, or wherein the back plate comprises a notch opposite the hole, or wherein the back plate comprises a plurality of openings, or wherein the back plate is configured to snap fit or friction fit with the sides, or wherein the face plate and the sides are integrally formed, or wherein the face plate is plastic.  Bourbeau discloses this in Fig. 5.  At the time of the invention, it would have been obvious to have the back plate comprise a hole for receiving a fastener or comprise a notch opposite the hole or comprise a plurality of openings or be configured to snap fit or friction fit with the sides, or wherein the face plate and the sides are integrally formed, or wherein the face plate is plastic as such mechanical means and features are old and well known in the art of plates and for securing structures to plates and a person of ordinary skill in the art could have pursued 

As per claim 66, Yoon does not expressly disclose the apparatus of claim 23, wherein the sensor information comprises at least one of temperature, pressure, humidity, air flow, light level, air quality, room status, or equipment presence.  Bourbeau discloses this in 2:40-43, “An embodiment of the invention is illustrated and described herein. FIG. 1 is a front view of an embodiment of housing 10 of a room pressure monitor 20 in a servicing position.”
Yoon and Bourbeau are analogous to the claimed invention as each are related to apparatuses for providing visual notification in response to a change in an environmental condition.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to have sensor information include pressure since Yoon already has an emergency sensing unit that detects emergency situations and can generate an emergency alarm (¶26).  Sensing pressure would enhance the usefulness of Yoon as it would add pressure to its list of emergency situations to notify a user about.    



s 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2005/0012633 to Yoon (“Yoon”) and U.S. Pat. No. 9,131,904 to Qualey (“Qualey”).

As per claims 53-55, Yoon does not expressly disclose the apparatus of claim 23, wherein a color of light emitted by the at least one light-emitting device indicates an alarm status or wherein the color comprises one of a green color, a yellow color, or a red color to indicate the alarm status or wherein the color is transitionable between the green color, the yellow color, and the red color to indicate changes of the alarm status.  Qualey discloses this in 6:26-32, “In one embodiment, the external display contains integrated visual alarm lights located on the front and sides of the display. These alarm lights are larger than current visual alarms, providing a better visual indicator to medical personnel during alarm situations. In one embodiment, the alarm lights flash red, yellow, and cyan to indicate high, medium, and low priority alarms respectively.” and in 13:23-27, “Referring to FIG. 2, a red light 225 is seen on both sides of the front of the display 204. In this embodiment, a red light signifies a high priority alarm. The display is also capable of transmitting a yellow light signifying a medium priority alarm and a cyan light signifying a low priority alarm.”  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to use a color of light to indicate an alarm status as doing so is old and well known in the art of alarms.  For example, humans understand that the color red usually indicates a more severe alarm whereas the color green is typically indicative of no/low alarm.

s 4, 26, 71-73 and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2005/0012633 to Yoon (“Yoon”) and U.S. Pat. No. 9,304,366 to Kubo (“Kubo”).

As per claims 4 and 26, Yoon does not expressly disclose the apparatus of claim 23, wherein a rear face of the back plate has a reflective material associated therewith.  Kubo discloses this in 5:20-22, “a reflective sheet 58 and the middle frame 60 are mounted on the backlight 50 in FIG. 4.”  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to use a reflective material on the back plate as doing so aids in the illumination of the light.

As per claims 71-73, Yoon does not expressly disclose the apparatus of claim 23, wherein the at least one light-emitting device comprises a plurality of light-emitting devices, the plurality of light-emitting devices positioned in an array or wherein the array extends in a direction parallel with the sides or wherein the plurality of light-emitting devices comprises at least four light-emitting devices. Kubo discloses this in 7:4-9, “In FIG. 8, plural LEDs 56 as light sources are arranged so as to surround one side face of the light guide plate 55. However, the LEDs 56 may be arranged on one side face, two side faces, or three side faces of the light guide plate 55. Further, the number of LEDs 55 may be arbitrarily selected in accordance with the type of a product.” and Fig. 8.
Kubo is analogous to the claimed invention as it is concerned with a display panel with arrays of LED lights.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to include light-emitting devices as 

As per claim 75, while Yoon discloses wherein the at least one light-emitting device is configured to emit the light viewable through at least the sides, Yoon does not expressly disclose the apparatus of claim 23, where the light is emitted through a strip of diffusing material disposed near the at least one light-emitting device.  Kubo discloses this in 6:52-61, “FIG. 8 shows an example of the backlight 50 used in the present invention. In FIG. 8, the backlight 50 is accommodated in the middle frame 60. The backlight 50 is configured using components such as, in the order from the lower side, the reflective sheet 58, an LED substrate 57 on which LEDs 56 as light sources are mounted, alight guide plate 55, a lower diffusion sheet 54, a lower prism sheet 53, an upper prism sheet 52, and an upper diffusion sheet 53. However, the backlight 50 of FIG. 8 is merely an example, and other configurations can be employed.” and Fig. 8.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use diffusing material to emit light through as doing so makes the light easier to view with the human eye.



s 60, 74, 77 and 78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2005/0012633 to Yoon (“Yoon”) and U.S. Pub. No. 2012/0182497 to Qi et al. (“Qi”).

As per claim 60, Yoon does not expressly disclose the apparatus of claim 59, wherein the at least one light-emitting device comprises a plurality of light-emitting devices in a first array of first light-emitting devices and a second array of second light-emitting devices, wherein the controller is positioned beneath the notch and between the first array of the first light-emitting devices and the second array of the second light-emitting devices.  Qi discloses first and second arrays in ¶30, “As shown in FIG. 2, light guide plate 22 may have a series of notches such as notches 28 along one of its edges that receive light-emitting diodes 24. Light guide plate 22 may be formed from clear plastic. Light-emitting diodes 24 may be mounted on a strip of flexible printed circuit ("flex circuit") material.” and in Figs. 2 and 14.  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to have the at least one light-emitting device comprise a plurality of light-emitting devices in a first array of first light-emitting devices and a second array of second light-emitting devices because Yoon discloses an embodiment where a light is at the top and light is at the bottom of the apparatus (Fig. 6) and therefore using 2 light arrays to replace the 2 lights could have been pursued by a person of ordinary skill in the art without undue experimentation and with a reasonable expectation of success.  Further, at the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the controller be positioned   In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

As per claim 74, Yoon does not expressly disclose the apparatus of claim 23, wherein the at least one light-emitting device comprises a plurality of light-emitting devices in a first array of first light-emitting devices and a second array of second light-emitting devices, wherein the first array of first light-emitting devices is linearly positioned on a circuit board along a first side of the sides and the second array of second light-emitting devices is linearly positioned on the circuit board along a second side of the sides, wherein the first side is opposite the second side.  Qi discloses first and second arrays linearly positioned on a circuit board in ¶30, “As shown in FIG. 2, light guide plate 22 may have a series of notches such as notches 28 along one of its edges that receive light-emitting diodes 24. Light guide plate 22 may be formed from clear plastic. Light-emitting diodes 24 may be mounted on a strip of flexible printed circuit ("flex circuit") material.” and in Figs. 2 and 14.  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the two arrays positioned on opposite sides of a circuit board   In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  Additionally, Yoon discloses an embodiment where there is a desire to place the lighting source on opposite sides of the circuit substrate (Fig. 6).

As per claim 77, Yoon does not expressly disclose the apparatus of claim 23, wherein the at least one light-emitting device is provided on a circuit board, wherein the circuit board comprises a light reflective material provided on a surface of the circuit board near the at least one light-emitting device.  Qi discloses this in ¶50, “In the arrangement of FIG. 10, portion 106 of flex circuit substrate 86 has been covered with reflective structure 114. Structure 114 may be, for example, a strip of reflective material (e.g., a sheet of white polyester having a thickness of about 0.03 to 0.07 mm).” and in Fig. 10.  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to have reflective material be on the surface of the circuit board as doing so helps to increase the amount of light that is emitted (Qi at ¶50, “Reflector 100 may help increase the amount of light 112 that is emitted from light guide plate 90.”)

As per claim 78, Yoon does not expressly disclose the apparatus of claim 23, wherein the at least one light-emitting device is provided on a first circuit board, and the controller is provided closer to the face plate than the first circuit board.  Qi discloses a light array on a circuit board in ¶30, “As shown in FIG. 2, light guide plate 22 may have a series of notches such as notches 28 along one of its edges that receive light-emitting diodes 24. Light guide plate 22 may be formed from clear plastic. Light-emitting diodes 24 may be mounted on a strip of flexible printed circuit ("flex circuit") material.” and in Figs. 2 and 14.  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Yoon to have one light-emitting device located on a first circuit board, and the controller located closer to the face plate than the first circuit board as doing so is a design choice that allows for the rearrangement of parts that does not affect the operation of the apparatus.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).



Allowable Subject Matter
Claims 12-22, and 28 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses, alone or in combination, the following:
an apparatus/method for providing side-viewable illumination to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor, the apparatus comprising:
a face plate having a face, sides and an opening;
a back plate having a front face, rear face and sides, the sides configured to allow light to pass through;
a bezel having a rim;
a controller for controlling at least one light-emitting device;
at least one light-emitting device associated with the rear face of the back plate or a bezel and positioned such that light emitted by the light-emitting device at least partially passes through the sides of the back plate or face plate;
at least one sensor in communication with the controller such that the controller can actuate or change a condition of at least one light-emitting device in response to the sensor information received by the controller; and
wherein the sides allow a wider off-axis viewing angle to see a change in the at least one light-emitting device in response to the sensor information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Information Disclosure Statement
Prior art is evaluated in accordance with the policy of MPEP 2256, which states:
“Where patents, publications, and other such items of information are submitted by a party (patent owner or requester) in compliance with the requirements of the rules, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information. The initials of the examiner placed adjacent to the citations on the form PTO /SB /08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the examiner any further than to the extent noted above.”

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘549 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 




Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on April 23, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/RSD/                                                                                                                                                                                           
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992